Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
Claims 1-11 are pending in this application.
Applicant elected without traverse of Group 2 (claims 8-11) and SEQ ID NO: 1 and adult growth hormone deficiency disease as the species in the reply filed on June 10, 2021.
Claims 1-7 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 8-11 are examined on the merits in this office action.
 
Priority
6.	Applicant claims foreign priority to KR 10-2016-0018695 (2/17/2016) and KR 10-2017-0021104 (2/16/2017). The certified copies have been received by the Office. However, certified English translation have not been provided. Therefore, the foreign priority dates have not been perfected. Thus, the effective filing date of instant application is to PCT/KR2017/001726, February 16, 2017, until the foreign priority dates are perfected. 

Response to Applicant’s Arguments
7.	Applicant did not argue nor file a certified English translation of foreign priority document. Therefore, the priority date is not perfected. Until a certified English translation is filed, the effective filing date of instant application is to PCT/KR2017/001726, February 16, 2017.

Declaration under 37 CFR 1.132
8.	The Declaration under 37 CFR 1.132 filed on April 21, 2022 is insufficient to overcome the rejection of claims 8-11 based upon 35 U.S.C. 103 as being unpatentable over Hoybye et al (Growth Hormone and IGF Res., 2015, 25: 201-206, filed with IDS), in view of Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013, filed with IDS) and Cleland et al (J. Pharm. Sci., 2012, 101: 2744-2754, filed with IDS) as set forth in the last Office action because: the combined art to determine the effective dosage and dosage ranges for GX-H9 because Cleland et al teach such methods for another growth hormone fusion protein, VRS-317. Cleland et al teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels. Such method are routine in the art as evidenced by Cleland et al. One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al. Please see the response to Applicant’s argument below.

Maintained Rejections
35 U.S.C. 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim 8-11 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Hoybye et al (Growth Hormone and IGF Res., 2015, 25: 201-206, filed with IDS), in view of Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013, filed with IDS) and Cleland et al (J. Pharm. Sci., 2012, 101: 2744-2754, filed with IDS). 
14.	Hoybye et al teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades. Hoybye et al teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy. Hoybye et al teach that long-acting formulations of GH fall into a number of categories including Nutrophin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e., VRS-317 and GX-H9, see Table 1). Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015). GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc. The fusion minimizes the loss of bioactivity of the drug molecule and the modified Fc prevents the adverse immunogenicity and cleavage by enzymes (see page 204, right column, 4.4.5).
	The difference between the reference and the instant claims is that the reference does not teach dosages or dosing regiments for GX-H9.
15.	However, Handock-Genexine teach a long-acting human growth hormone molecule which is called GX-H9. GX-H9 is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule. GX-H9 has an extended half-life therefore, GX-H9 is administered once or twice a month for therapeutic purposes such as treatment of dwarfism (see page 1, paragraphs 1-5).
16.	Furthermore, Cleland et al teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments. VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to a long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, left column, last full paragraph). Cleland et al teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, right column). Cleland et al also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750). Cleland et al teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human growth hormone, including using IGF-I response as a measure of determining effective dosing (see page 2751). 
17.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because Handok-Genexine teach that GX-H9 is a long-acting human growth hormone molecule which is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule and growth hormone is used to treat growth hormone deficiency. Additionally, Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes. It would have been obvious to one of ordinary skill in the art to determine the effective dosage and dosage ranges for GX-H9 because Cleland et al teach such methods for another growth hormone fusion protein, VRS-317. Cleland et al teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels. Such method are routine in the art as evidenced by Cleland et al. One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al. 
Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.


Response to Applicant’s Arguments
18.	Applicant argues that “…the animal study of Cleland does not provide reasonably sufficient guidance or indicative for safe and effective doses of GX-H9, as animal study does not provide sufficient guidance for safe and effective doses of conjugate drugs for human clinical study, as evidenced in the case of VRS-317’s doses in human study as well as by the subsequent termination of VRS-317 human study due to insufficient efficacy despite the teaching of Cleland.“
Additionally, Applicant argues that “ “Declaration by BokJin HYUN further support the Applicants’ arguments that (a) Cleland’s VRS-317 data does not provide a reasonable expectation of success to arrive at the claimed dosing regimen employing GX-H9 for the following reasons: 
    PNG
    media_image1.png
    337
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    123
    527
    media_image2.png
    Greyscale

In the HYUN declaration, HYUN compares instant FIG. 5 and FIG. 3(b) of VRS-317 and XTEN-rhHGH, and FIG. 7 and FIG. 9 of instant application (see pp. 7-8 of HYN Declaration), and the Industry Guidance to convert animal doses to HED (human equivalent doses) is provided and discussed (see pp. 10-11 of HYUN declaration). 
Applicant further argues that “Applicants have explained the unpredictability and difficulty of determining safe and effective doses of a conjugate drug and HYUN declaration supports the position of the Applicants.”
19.	Applicant’s arguments have been fully considered but have not been found persuasive. Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a protein, VRS-317, which is also a long-acting growth hormone molecule. Following the guidance of Cleland using the methodology which was used for VRS-317, the skilled artisan would be able to determine effective dosages and dosage ranges for GX-H9, because Cleland reference teaches such methods for another growth hormone fusion protein, VRS-317. Cleland reference teaches the necessary pharmacokinetic experiments and pharmacodynamics experiments which results in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels. 
	In regards to Applicant’s arguments regarding animal studies, while it is well known that animal research may be a poor predictor of human experience, Applicant has not pointed to the cited reference which would suggest that administering GX-H9 would not elicit growth hormone effects or that using the methodology of Cleland reference would not generate the data necessary to determine a therapeutically effective dosage and dosing regimen. Applicant cited Bracken as evidence that “animal studies are often poor predictors of human study outcome,” but there is nothing in the reference that supports a conclusion that results obtained in animals with regard to growth hormone and growth hormone variants would not be predictive of effectiveness of growth hormone and growth hormone variants in humans. Applicant is reminded that the disclosure of the instant specification provides animal studies to determine the effectiveness of GX-H9 (see Figures 4-6, Example 3, rats and monkeys). Applicant should also note that as of 2013, GX-H9 was described as “maintains the therapeutic efficacy of hGH while significantly extending half-life” and “quite suitable for use in hGH therapeutics, which are administered for extended periods to children” (see Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013).
	Furthermore, the instant rejection is not based on administering the GH compound of Cleland reference, but rather on the GX-H9 compound which is taught in the prior art and the methodology of Cleland reference to arrive at effective dosages and dosing regimens. Applicant is reminded that instant rejection is a rejection under 35 U.S.C. 103 (obviousness rejection). Applicant appears to be arguing that the rejection is based on a single reference (i.e., Cleland et al), rather than on the combination of the references by which the rejection was made. In response to Applicant’s arguments against the references individually where the rejections are based on combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231, USPQ 375 (Fe. Cir. 1986). 
In response to HYUN declaration comparing the GX-H9 data versus VRS-317 and XTEN-rhHGH data, again, Cleland reference was not cited or relied upon for the data obtained from VRS-317. The Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a protein, VRS-317, which is also a long-acting growth hormone molecule.
In response to HYUN declaration that “conjugate drug compounds are highly unpredictable”, Hoybye et al explicitly teach the GH fusion proteins VRS-317 and GX-H9. 
One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al.
Therefore, the combined art is prima facie obvious over the instant claims 8-11, and the rejection is deemed to be proper and is maintained herein.

Obviousness Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/329317 in view of Hoybye et al (Growth Hormone and IGF Res., 2015, 25: 201-206, filed with IDS), Cleland et al (J. Pharm. Sci., 2012, 101: 2744-2754, filed with IDS) and Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013, filed with IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because if one or ordinary skill in the art practiced the claimed invention, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection.
22.	Instant claim is drawn to a method of treating growth hormone deficiency comprising administering recombinant hGH GX-H9 to a patient with growth hormone deficiency one with an interval at least a week at a dosage of dosage of 0.1 to 0.3 mg per weight kg of the patient, or twice a month at a dosage of 0.1 to 0.4 mg per weight kg of the patient, and wherein the patient is an adult. 
23.	Copending claims are drawn to a method for treating growth hormone deficiency of a subject in need thereof, comprising the following step (i) or step (ii): (i) administering an hGH fusion protein GX-H9 to the subject once a week at a dose of 0.4 to 1.5 mg per body weight kg of the subject, and wherein the subject is a pediatric patient. 
The difference between the copending claims and the instant claims is that the copending application does not teach the different dosages 0.1 to 0.3 mg and 0.1 to 0.4 mg. 
24.	However, Hoybye et al teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades. Hoybye et al teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy. Hoybye et al teach that long-acting formulations of GH fall into a number of categories including Nutrophin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e., VRS-317 and GX-H9, see Table 1). Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015). GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc. The fusion minimizes the loss of bioactivity of the drug molecule and the modified Fc prevents the adverse immunogenicity and cleavage by enzymes (see page 204, right column, 4.4.5).	
25.	Handock-Genexine teach a long-acting human growth hormone molecule which is called GX-H9. GX-H9 is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule. GX-H9 has an extended half-life therefore, GX-H9 is administered once or twice a month for therapeutic purposes such as treatment of dwarfism (see page 1, paragraphs 1-5).
26.	Furthermore, Cleland et al teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments. VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to a long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, left column, last full paragraph). Cleland et al teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, right column). Cleland et al also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750). Cleland et al teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human growth hormone, including using IGF-I response as a measure of determining effective dosing (see page 2751). 
27.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because Handok-Genexine teach that GX-H9 is a long-acting human growth hormone molecule which is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule and growth hormone is used to treat growth hormone deficiency. Additionally, Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes. It would have been obvious to one of ordinary skill in the art to determine the effective dosage and dosage ranges for GX-H9 because Cleland et al teach such methods for another growth hormone fusion protein, VRS-317. Cleland et al teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels. Such method are routine in the art as evidenced by Cleland et al. One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al, and copending claims teach a method of treating growth hormone deficiency of subject in need thereof comprising administering hGH fusion protein GX-H9.


Response to Applicant’s Arguments
28.	Applicant argues that “the rejection be withdrawn for the same reasons as discussed in the Response to Obviousness Rejection under 35 U.S.C. 103 section above.”
29.	Applicant’s arguments have been fully considered but are not found to be persuasive. As set forth, supra, Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a protein, VRS-317, which is also a long-acting growth hormone molecule. Following the guidance of Cleland using the methodology which was used for VRS-317, the skilled artisan would be able to determine effective dosages and dosage ranges for GX-H9, because Cleland reference teaches such methods for another growth hormone fusion protein, VRS-317. Cleland reference teaches the necessary pharmacokinetic experiments and pharmacodynamics experiments which results in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels. 
	In regards to Applicant’s arguments regarding animal studies, while it is well known that animal research may be a poor predictor of human experience, Applicant has not pointed to the cited reference which would suggest that administering GX-H9 would not elicit growth hormone effects or that using the methodology of Cleland reference would not generate the data necessary to determine a therapeutically effective dosage and dosing regimen. Applicant cited Bracken as evidence that “animal studies are often poor predictors of human study outcome,” but there is nothing in the reference that supports a conclusion that results obtained in animals with regard to growth hormone and growth hormone variants would not be predictive of effectiveness of growth hormone and growth hormone variants in humans. Applicant is reminded that the disclosure of the instant specification provides animal studies to determine the effectiveness of GX-H9 (see Figures 4-6, Example 3, rats and monkeys). Applicant should also note that as of 2013, GX-H9 was described as “maintains the therapeutic efficacy of hGH while significantly extending half-life” and “quite suitable for use in hGH therapeutics, which are administered for extended periods to children” (see Handok-Genexine (Long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trials in Europe, 2013).
	Furthermore, the instant rejection is not based on administering the GH compound of Cleland reference, but rather on the GX-H9 compound which is taught in the prior art and the methodology of Cleland reference to arrive at effective dosages and dosing regimens. Applicant is reminded that instant rejection is a rejection under 35 U.S.C. 103 (obviousness rejection). Applicant appears to be arguing that the rejection is based on a single reference (i.e., Cleland et al), rather than on the combination of the references by which the rejection was made. In response to Applicant’s arguments against the references individually where the rejections are based on combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231, USPQ 375 (Fe. Cir. 1986). 
In response to HYUN declaration comparing the GX-H9 data versus VRS-317 and XTEN-rhHGH data, again, Cleland reference was not cited or relied upon for the data obtained from VRS-317. The Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a protein, VRS-317, which is also a long-acting growth hormone molecule.
In response to HYUN declaration that “conjugate drug compounds are highly unpredictable”, Hoybye et al explicitly teach the GH fusion proteins VRS-317 and GX-H9. 
One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al. Therefore, the ODP rejection is deemed to be proper and is maintained herein.

Art of Interest
30.	Ku et al (European Journal of Endocrinology, 2018, 179: 169-179, cited in the previous office action) teach Long-acting FC-fusion rhGH (GX-H9) potential for up to twice-monthly administration in Gh-deficient adults (see Title, abstract, and throughout the reference). Ku et al teach 0.1 mg/kg weekly dosage (see “Method” in abstract). Ku et al has a publication date of 2018, which is not a prior art date.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654